Cite as 2017 Ark. 58

                SUPREME COURT OF ARKANSAS
                                       No.   D-16-145


                                                Opinion Delivered February   23, 2017
   IN RE: WADE NARAMORE,
   GARLAND COUNTY CIRCUIT
   COURT JUDGE, 18E JUDICIAL
   DISTRICT, DIVISION 2, AND
   JUDICIAL DISCIPLINE AND
   DISABILITY COMMISSION


                                                MOTION TO SET ASIDE ORDER
                                                OF SUSPENSION GRANTED.

                                      PER CURIAM


       On February 17, 2016, Judicial Discipline and Disability Commission, by and

through the Executive Director, David J. Sachar, and Deputy Director, Emily White,

together with Patrick Benca and Erin Cassinelli, counsel for Judge Wade Naramore, filed a

joint petition for temporary suspension of Judge Wade Naramore. The petition explained

the reason for the suspension was that criminal charges had been filed against Judge Wade

Naramore. It further stated that “the Commission decided that the pending charges against

Naramore adversely affect the judge’s ability to perform his judicial duties.”

       This court granted the joint petition to temporarily suspend Judge Wade Naramore

based on the pending criminal charges. On August 19, 2016, a jury acquitted Judge

Naramore of all criminal charges. Counsel for Judge Naramore filed a motion to set aside

the order of suspension. As the reason the parties provided the court in the joint petition no

longer exists, the court grants the motion with the following stipulations. Judge Naramore’s
                                    Cite as 2017 Ark. 58

suspension for administrative functions is lifted. Judge Naramore’s suspension regarding his

ability to hear cases will be lifted upon this court’s receipt and approval of an administrative

plan that redistributes cases within the judicial district such that Judge Naramore will not be

assigned dependency-neglect cases. The administrative judge is ordered to submit a new

administrative plan to the court within seven days.

       Motion to set aside order of suspension granted.




                                               2